DETAILED ACTION
This communication is responsive to Application No. #16/863713 filed on April 30, 2020. Claims 1-20 are subject to examination.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over See (US Patent Application Publication, 20040003094, hereinafter, “See”) in view of Martini (US Patent Application Publication, 20190327293, hereinafter, “Martini”).
Regarding claim 1, See teaches:
A method, comprising:
receiving, from a source forwarder in a source network (See: A first host 104 is connected to the network 100 [i.e., source network] by means of a first network device, source network device (SND) 106 [i.e., source forwarder].  Figs. 1, 2, 3 and ¶ [0028]), a mirrored data packet (See: the traffic forwarded from the SND 106 to the TND 110 [target network device] is referred to herein as "mirrored traffic" or "mirrored flow," and is comprised of mirrored packets.  Figs. 1, 2, 3 and ¶ [0030]);
identifying, based on a header of the mirrored data packet (See: The MFE [mirrored flow encapsulation] header preferably includes a new destination address, i.e. the TND 110, and a new source address, i.e. the SND) 106.  Figs. 1, 2, 3 and ¶ [0042]), a session of the mirrored data packet (See: The target classification criteria ... may include the source address of the source network device 106, the port number of the mirrored traffic, the destination address of the target network device 110, and or another label used to uniquely identify mirrored traffic using a convention known to the source and target network devices [i.e., collectively, a session].  Figs. 1, 2, 3 and ¶ [0045]);
identifying, based on the session, a destination forwarder in a destination network (See: The MFE header preferably includes a new destination address, i.e. the TND 110 [i.e., destination forwarder]... After propagating through the network 1100 [i.e., destination network], the MFE packet or packets subsequently arrive at the target network device, TND 110 [i.e., destination forwarder] illustrated in FIG. 3.  Figs. 1, 2, 3 and ¶ [0042, 0044]); and
forwarding the mirrored data packet to the destination forwarder (See: The MFE packets [i.e., mirrored data packets] propagate towards the TND 110 [i.e., destination forwarder] by transit network devices such as switches and routers that make forwarding decisions based on the MFE header [the Examiner interprets that transit network devices include transit network device 108 (which is similar to Source Network Device (SND) 106 and Target Network Device (TND) 110), that forwards the MFE (mirrored) packets between the SND and the TND, based on the MFE (encapsulated) header information].  Figs. 1, 2, 3 and ¶ [0043]).
Although See teaches mirrored packets being transmitted from a source network device to a target network device,  see does not explicitly teach:
the destination network being different than the source network. 
However, in the same field of endeavor, Martini teaches:
the destination network being different than the source network (Martini: The cloud provider network 130 [i.e., destination network] and the customer network 120 [i.e., source network] may also receive a copy or mirror of the network traffic from the clients 124, 134 for processing [per Fig. 1, the two networks are separate/different].  Fig. 1 and ¶ [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of See to include the features as taught by Martini above in order to reduce network costs and increase efficiency. (Martini, ¶ [0016]).

Regarding claim 4, See-Martini discloses on the features with respect to claim 1 as outlined above.
See further teaches:
wherein the mirrored data packet comprises a copy of an original data packet that was received by at least one node in the source network (See: At the de-encapsulation module 322, the MFE header is removed and the original, un-encapsulated packet received at the SND 106 [i.e., source network device] regenerated.  Fig. 3 and ¶ [0049]), the original data packet complying with one or more traffic mirroring rules (See: e egress port used to output the mirrored flow is preferably specified by the network administrator 102 when configuring the mirrored flow. The unencapsulated packet cannot be forwarded by the normal Layer 2 and Layer 3 processing. It therefore is placed in a queue memory location that causes the packet to be sent at a specific port e.g. 330E.  Fig. 3 and ¶ [0049]).

Regarding claim 5, See-Martini discloses on the features with respect to claim 1 as outlined above.
See further teaches:
wherein the destination forwarder forwards the mirrored data packet to a traffic analyzer service in the destination network (See: the un-encapsulated packet is ... transmitted out the designated port, e.g. port 330E, where it is processed by a traffic analysis tool 112, a device to store network traffic, or some other device.  Fig. 3 and ¶ [0049]).

Regarding claim 6, See-Martini discloses on the features with respect to claim 1 as outlined above.
See further teaches:
wherein identifying the session comprises extracting, from the header of the mirrored data packet, a session identifier (ID) (See: The target classification criteria ... may include the source address of the source network device 106, the port number of the mirrored traffic, the destination address of the target network device 110, and or another label used to uniquely identify mirrored traffic using a convention known to the source and target network devices [i.e., collectively, a session identifier].  Figs. 1, 2, 3 and ¶ [0045]).

Regarding claim 7, See-Martini discloses on the features with respect to claim 1 as outlined above.
Martini further teaches:
wherein the source network comprises a first cloud-based network and the destination network comprises a second cloud-based network (Martini: The cloud provider network 130 [i.e., destination network] and the customer network 120 [i.e., source network] may also receive a copy or mirror of the network traffic from the clients 124, 134 for processing [i.e., the two networks are separate/different].  Fig. 1 and ¶ [0020]).
The rationale and motivation for adding this teaching of Martini is the same as the rationale and motivation for Claim 1.  

Regarding claim 8, See teaches:
A system, comprising (See: Referring to FIG. 1, a distributed network.  Fig. 1 and ¶ [0027]):
at least one processor (See: The source network device and/or second network device generally is a network node or other addressable entity embodied in a processor.  Fig. 1 and ¶ [0028]); and
memory storing instructions that, when executed by the at least one processor, cause the system to perform operations comprising (See: The source network device and/or second network device generally is a network node or other addressable entity embodied in a processor, computer, or other appliance.  Fig. 1 and ¶ [0028]):
receiving, from a source forwarder in a source cloud-based network (See: A first host 104 is connected to the network 100 [i.e., source network] by means of a first network device, source network device (SND) 106 [i.e., source forwarder] (See ¶ [0027]: The network 100 may be the Internet [i.e., “cloud-based”]).  Figs. 1, 2, 3 and ¶ [0028]), a mirrored data packet (See: the traffic forwarded from the SND 106 to the TND 110 [target network device] is referred to herein as "mirrored traffic" or "mirrored flow," and is comprised of mirrored packets.  Figs. 1, 2, 3 and ¶ [0030]);
identifying, based on a header of the mirrored data packet (See: The MFE [mirrored flow encapsulation] header preferably includes a new destination address, i.e. the TND 110, and a new source address, i.e. the SND) 106.  Figs. 1, 2, 3 and ¶ [0042]), a session of the mirrored data packet (See: The target classification criteria ... may include the source address of the source network device 106, the port number of the mirrored traffic, the destination address of the target network device 110, and or another label used to uniquely identify mirrored traffic using a convention known to the source and target network devices [i.e., collectively, a session].  Figs. 1, 2, 3 and ¶ [0045]);
identifying, based on an entry of a datastore corresponding to the session, a destination forwarder in a destination cloud-based network (See: The MFE header preferably includes a new destination address, i.e. the TND 110 [i.e., destination forwarder] ... After propagating through the network 1100 [i.e., destination network], the MFE packet or packets subsequently arrive at the target network device, TND 110 [i.e., destination forwarder] illustrated in FIG. 3 ... the FRL [flow resolution logic] 312 consults one or more address tables in lookup cache 324 [i.e., datastore] for forwarding information.  Figs. 1, 2, 3 and ¶ [0042, 0044, 0045]); and
forwarding the mirrored data packet to the destination forwarder (See: The MFE packets [i.e., mirrored data packets] propagate towards the TND 110 [i.e., destination forwarder] by transit network devices such as switches and routers that make forwarding decisions based on the MFE header [the Examiner interprets that transit network devices include transit network device 108 (which is similar to Source Network Device (SND) 106 and Target Network Device (TND) 110), that forwards the MFE (mirrored) packets between the SND and the TND, based on the MFE (encapsulated) header information].  Figs. 1, 2, 3 and ¶ [0043]).
Although See teaches mirrored packets being transmitted from a source network device to a target network device,  see does not explicitly teach:
the destination cloud-based network being different than the source cloud-based network. 
However, in the same field of endeavor, Martini teaches:
the destination cloud-based network being different than the source cloud-based network (Martini: The cloud provider network 130 [i.e., destination network] and the customer network 120 [i.e., source network] may also receive a copy or mirror of the network traffic from the clients 124, 134 for processing [per Fig. 1, the two networks are separate/different].  Fig. 1 and ¶ [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of See to include the features as taught by Martini above in order to reduce network costs and increase efficiency. (Martini, ¶ [0016]).

Regarding claim 11, See-Martini discloses on the features with respect to claim 8 as outlined above.
See further teaches:
wherein the mirrored data packet comprises a copy of an original data packet that was received over at least one interface in the source cloud-based network (See: At the de-encapsulation module 322, the MFE header is removed and the original, un-encapsulated packet received at the SND 106 [i.e., source network device] regenerated.  Fig. 3 and ¶ [0049]).

Regarding claim 12, See-Martini discloses on the features with respect to claim 8 as outlined above.
See further teaches:
wherein the destination forwarder forwards the mirrored data packet to a traffic analyzer service in the destination cloud-based network (See: the un-encapsulated packet is ... transmitted out the designated port, e.g. port 330E, where it is processed by a traffic analysis tool 112, a device to store network traffic, or some other device.  Fig. 3 and ¶ [0049]).

Regarding claim 13, See-Martini discloses on the features with respect to claim 8 as outlined above.
See further teaches:
wherein identifying the session comprises extracting, from the header of the mirrored data packet, a session identifier (ID) (See: The target classification criteria ... may include the source address of the source network device 106, the port number of the mirrored traffic, the destination address of the target network device 110, and or another label used to uniquely identify mirrored traffic using a convention known to the source and target network devices [i.e., collectively, a session identifier].  Figs. 1, 2, 3 and ¶ [0045]).

Regarding claim 14, See-Martini discloses on the features with respect to claim 8 as outlined above.
Martini further teaches:
wherein the system is included in the source cloud-based network or the destination cloud-based network (Martini: The cloud provider network 130 [i.e., destination network] and the customer network 120 [i.e., source network] may also receive a copy or mirror of the network traffic from the clients 124, 134 for processing [i.e., the two networks are separate/different].  Fig. 1 and ¶ [0020]).
The rationale and motivation for adding this teaching of Martini is the same as the rationale and motivation for Claim 8.  

Regarding claim 15, See-Martini discloses on the features with respect to claim 8 as outlined above.
See further teaches:
wherein the system is included in a data center outside of the source cloud-based network and the destination cloud-based network (See: The MFE packets [i.e., mirrored data packets] propagate towards the TND 110 by transit network devices such as switches and routers that make forwarding decisions based on the MFE header [the Examiner interprets that transit network devices, include transit network device 108, that can reside in a network outside of the source network or destination network per Fig. 1.  See ¶ [0027]: The network 100 may be the Internet, an intranet, a local area network (LAN), a wide area network (WAN), or a metropolitan area network (MAN), for example].  Figs. 1, 2, 3 and ¶ [0043]).

Regarding claim 16, See teaches:
A system, comprising (See: Referring to FIG. 1, a distributed network.  Fig. 1 and ¶ [0027]):
a forwarder in a first cloud-based network, the forwarder comprising (See: A first host 104 is connected to the network 100 [i.e., first network] by means of a first network device, source network device (SND) 106 [i.e., source forwarder] (See ¶ [0027]: The network 100 may be the Internet [i.e., “cloud-based”]).  Figs. 1, 2, 3 and ¶ [0028]):
at least one first processor (See: The source network device [i.e., forwarder] and/or second network device generally is a network node or other addressable entity embodied in a processor.  Fig. 1 and ¶ [0028]); and
first memory storing first instructions that, when executed by the at least one first processor, cause forwarder to perform first operations comprising (See: The source network device and/or second network device generally is a network node or other addressable entity embodied in a processor, computer, or other appliance.  Fig. 1 and ¶ [0028]):
receiving, from a source in the first cloud-based network (See: The SND 106 preferably includes a plurality of ports 230A-230F ... the protocol data units (PDUs) of an "ingress stream" received on a port 230B [i.e., a source].  Figs. 1, 2, 3 and ¶ [xxx]), a mirrored data packet (See: the traffic forwarded from the SND 106 to the TND 110 [target network device] is referred to herein as "mirrored traffic" or "mirrored flow," and is comprised of mirrored packets.  Figs. 1, 2, 3 and ¶ [0030]);
translating the mirrored data packet from a first format to a second format (See: Duplicate packets 246 that are forwarded to the mirror module 214 are generally processed by the encapsulation module 220 of the mirror module 214 ... a new mirrored flow encapsulation (MFE) header [i.e., second format] is appended to front of the duplicate packet preceding any existing headers such as an Ethernet header and an IP header [i.e., first format] present in the unmodified packet.  Fig. 2 and ¶ [0041]);
encapsulating the mirrored data packet (See: a new mirrored flow encapsulation (MFE) header is appended to front of the duplicate packet.  Fig. 2 and ¶ [0041]); and
transmitting the mirrored data packet to a controller (See: The MFE packets [i.e., mirrored data packets] propagate towards the TND 110 by transit network devices [i.e., controller] such as switches and routers that make forwarding decisions based on the MFE header [the Examiner interprets that transit network devices include transit network device 108 (equated to the claimed controller, which is similar to Source Network Device (SND) 106 and Target Network Device (TND) 110), that forwards the MFE (mirrored) packets between the SND and the TND, based on the MFE (encapsulated) header information].  Figs. 1, 2, 3 and ¶ [0043]); and
the controller connected to the first cloud-based network, the controller comprising (See: The network 100 may further include ... a second network device, target network device (TND) 110 [i.e., controller] (See ¶ [0027]: The network 100 may be the Internet [i.e., “cloud-based”]).  Fig. 1 and ¶ [0028]):
at least one second processor (See: The source network device and/or second network device [i.e., controller] generally is a network node or other addressable entity embodied in a processor.  Fig. 1 and ¶ [0028]); and
second memory storing a table and second instructions that, when executed by the at least one second processor, cause the controller to perform second operations comprising (See: The source network device and/or second network device generally is a network node or other addressable entity embodied in a processor, computer, or other appliance.  Fig. 1 and ¶ [0028]):
receiving, from the source forwarder, the mirrored data packet (See: the traffic forwarded from the SND 106 [i.e., source forwarder] to the TND 110 [target network device] is referred to herein as "mirrored traffic" or "mirrored flow," and is comprised of mirrored packets ... The MFE packets [i.e., mirrored data packets] propagate towards the TND 110 by transit network devices [i.e., controller; e.g., transit network device 108 in Fig. 1] such as switches and routers that make forwarding decisions based on the MFE header.  Figs. 1, 2, 3 and ¶ [0030, 0043]);
identifying, based on a header of the mirrored data packet (See: The MFE [mirrored flow encapsulation] header preferably includes a new destination address, i.e. the TND 110, and a new source address, i.e. the SND) 106.  Figs. 1, 2, 3 and ¶ [0042]), a session of the mirrored data packet (See: The target classification criteria ... may include the source address of the source network device 106, the port number of the mirrored traffic, the destination address of the target network device 110, and or another label used to uniquely identify mirrored traffic using a convention known to the source and target network devices [i.e., collectively, a session].  Figs. 1, 2, 3 and ¶ [0045]);
identifying, based on an entry of the table corresponding to the session, a destination forwarder in a second cloud-based network (See: The MFE header preferably includes a new destination address, i.e. the TND 110 [i.e., destination forwarder] ... After propagating through the network 1100 [i.e., second cloud-based network], the MFE packet or packets subsequently arrive at the target network device, TND 110 [i.e., destination forwarder] illustrated in FIG. 3 ... the FRL [flow resolution logic] 312 consults one or more address tables in lookup cache 324 [i.e., datastore] for forwarding information.  Figs. 1, 2, 3 and ¶ [0042, 0044, 0045]); and
forwarding the mirrored data packet to the destination forwarder (See: The MFE packets [i.e., mirrored data packets] propagate towards the TND 110 [i.e., destination forwarder].  Figs. 1, 2, 3 and ¶ [0043]).
Although See teaches mirrored packets being transmitted from a source network device to a target network device,  see does not explicitly teach:
the second cloud-based network being different than the first cloud-based network. 
However, in the same field of endeavor, Martini teaches:
the second cloud-based network being different than the first cloud-based network (Martini: The cloud provider network 130 [i.e., destination network] and the customer network 120 [i.e., source network] may also receive a copy or mirror of the network traffic from the clients 124, 134 for processing [per Fig. 1, the two networks are separate/different].  Fig. 1 and ¶ [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of See to include the features as taught by Martini above in order to reduce network costs and increase efficiency. (Martini, ¶ [0016]).

Regarding claim 17, See-Martini discloses on the features with respect to claim 16 as outlined above.
See further teaches:
the destination forwarder, comprising (See: target network device (TND) 110.  Fig. 1 and ¶ [0028]):
at least one third processor (See: The source network device [i.e., forwarder] and/or second network device generally is a network node or other addressable entity embodied in a processor.  Fig. 1 and ¶ [0028]); and
third memory storing third instructions that, when executed by the at least one third processor, cause the destination forwarder to perform third operations comprising (See: The source network device and/or second network device generally is a network node or other addressable entity embodied in a processor, computer, or other appliance.  Fig. 1 and ¶ [0028]):
receiving, from the controller, the mirrored data packet See: The MFE packets [i.e., mirrored data packets] propagate towards the TND 110 by transit network devices [i.e., controller] such as switches and routers that make forwarding decisions based on the MFE header [the Examiner interprets that transit network devices include transit network device 108 (equated to the claimed controller, which is similar to Source Network Device (SND) 106 and Target Network Device (TND) 110), that forwards the MFE (mirrored) packets between the SND and the TND, based on the MFE (encapsulated) header information].  Figs. 1, 2, 3 and ¶ [0043]);
decapsulating the mirrored data packet (See: At the de-encapsulation module 322, the MFE header is removed.  Fig. 3 and ¶ [0049]);
translating the mirrored data packet from the second format to a third format (See: At the de-encapsulation module 322, the MFE header [i.e., second format] is removed and the original, un-encapsulated packet [i.e., third format] received at the SND 106 regenerated.  Fig. 3 and ¶ [0049]); and
transmitting the mirrored data packet to a destination in the second cloud-based network (See: the un-encapsulated packet is ... transmitted out the designated port, e.g. port 330E, where it is processed by a traffic analysis tool 112, a device to store network traffic, or some other device [i.e., destination].  Fig. 3 and ¶ [0049]).

Regarding claim 18, See-Martini discloses on the features with respect to claim 17 as outlined above.
See further teaches:
wherein the first operations further comprise inserting a session identifier into the header of the mirrored data packet (See: a new mirrored flow encapsulation (MFE) header is appended to front of the duplicate packet preceding any existing network headers ... The MFE header preferably includes a new destination address, i.e. the TND 110, and a new source address, i.e. the SND) 106 [i.e., collectively, a session identifier].  Figs. 1, 2, 3 and ¶ [0041, ]),
wherein identifying the session of the mirrored data packet comprises identifying the session identifier in the header (See: The target classification criteria ... may include the source address of the source network device 106, the port number of the mirrored traffic, the destination address of the target network device 110, and or another label used to uniquely identify mirrored traffic using a convention known to the source and target network devices [i.e., collectively, a session identifier].  Figs. 1, 2, 3 and ¶ [0045]), and
wherein the third operations further comprise identifying the destination based on the session identifier in the header (See: The target classification criteria ... may include the source address of the source network device 106, the port number of the mirrored traffic, the destination address of the target network device 110 ....  Figs. 1, 2, 3 and ¶ [0045]).

Regarding claim 19, See-Martini discloses on the features with respect to claim 16 as outlined above.
See further teaches:
wherein the controller is included in the source cloud-based network or the destination cloud-based network (See: The MFE packets [i.e., mirrored data packets] propagate towards the TND 110 by transit network devices [i.e., controller] such as switches and routers that make forwarding decisions based on the MFE header [the Examiner interprets that transit network devices, include transit network device 108, that can reside in the source network or destination network per Fig. 1].  Figs. 1, 2, 3 and ¶ [0043]).

Regarding claim 20, See-Martini discloses on the features with respect to claim 16 as outlined above.
Martini further teaches:

The rationale and motivation for adding this teaching of Martini is the same as the rationale and motivation for Claim 16.  

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over See-Martini in view of Jiang et.al., (US Patent Application Publication, 20180124139, hereinafter, “Jiang”).
Regarding claim 2, See-Martini discloses on the features with respect to claim 1 as outlined above.
See-Martini does not explicitly teach:
wherein the source forwarder comprises a first virtual machine (VM), a first container, or a first program hosted in resources of the source network, and wherein the destination forwarder comprises a second VM, a second container, or a second program hosted in resources of the destination network. 
However, in the same field of endeavor, Jiang teaches:
wherein the source forwarder comprises a first virtual machine (VM) hosted in resources of the source network (Jiang: Host 101 includes virtual machines 121-122 ... The figure shows several host machines 101-102 (two are shown for convenience). The host can be physically located in different datacenters and/or different networks.  Fig. 1 and ¶ [0025]), and wherein the destination forwarder comprises a second VM hosted in resources of the destination network (Jiang: Host 102 includes virtual machines 123-124 ... The figure shows several host machines 101-102 (two are shown for convenience). The host can be physically located in different datacenters and/or different networks.  Fig. 1 and ¶ [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of See-Martini to include the features as Jiang above in order to allow mirrored packets to be sent to monitor devices across multiple datacenter or across multiple networks. (Jiang, ¶ [0004]).

Regarding claim 9, See-Martini discloses on the features with respect to claim 8 as outlined above.
See-Martini does not explicitly teach:
wherein the source forwarder comprises a first virtual machine (VM) hosted in resources of the source cloud-based network, and
wherein the destination forwarder comprises a second VM hosted in resources of the destination cloud-based network. 
However, in the same field of endeavor, Jiang teaches:
wherein the source forwarder comprises a first virtual machine (VM) hosted in resources of the source cloud-based network (Jiang: Host 101 includes virtual machines 121-122 ... The figure shows several host machines 101-102 (two are shown for convenience). The host can be physically located in different datacenters and/or different networks.  Fig. 1 and ¶ [0025]), and
wherein the destination forwarder comprises a second VM hosted in resources of the destination cloud-based network (Jiang: Host 102 includes virtual machines 123-124 ... The figure shows several host machines 101-102 (two are shown for convenience). The host can be physically located in different datacenters and/or different networks.  Fig. 1 and ¶ [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of See-Martini to include the features as taught by Jiang above in order to allow mirrored packets to be sent to monitor devices across multiple datacenter or across multiple networks. (Jiang, ¶ [0004]).

Claims 3, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over See-Martini in view of de Silva (US Patent Application Publication, 20140016482, hereinafter, “de Silva”).
Regarding claim 3, See-Martini discloses on the features with respect to claim 1 as outlined above.
See-Martini does not explicitly teach:
wherein the mirrored data packet comprises an Encapsulated Remote Switch Port Analyzer (ERSPAN) data packet encapsulated in a Generic Routing Encapsulation (GRE), and wherein the header comprises an ERSPAN header of the mirrored data packet. 
However, in the same field of endeavor, de Silva teaches:
wherein the mirrored data packet comprises an Encapsulated Remote Switch Port Analyzer (ERSPAN) data packet encapsulated in a Generic Routing Encapsulation (GRE), and wherein the header comprises an ERSPAN header of the mirrored data packet (de Silva: With regard to ERSPAN, because the remote network analyzer is located across an L2 boundary, the monitored network traffic is mirrored at the source network device and encapsulated with a new header (i.e., an L3 tunnel header) [i.e., ERSPAN header] before being transmitted to the remote network analyzer. For example, the monitored network traffic may be encapsulated in accordance with Generic Routing Encapsulation (GRE) to include the destination IP address of an L3 network device.  ¶ [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of See-Martini to include the features as taught by de Silva above in order to efficiently communicate network analysis traffic to a plurality of network analyzers. (de Silva, ¶ [0001]).

Regarding claim 10, See-Martini discloses on the features with respect to claim 8 as outlined above.
See-Martini does not explicitly teach:
wherein the mirrored data packet comprises an Encapsulated Remote Switch Port Analyzer (ERSPAN) data packet encapsulated in a Generic Routing Encapsulation (GRE) and
wherein the header comprises an ERSPAN header of the mirrored data packet. 
However, in the same field of endeavor, de Silva teaches:
wherein the mirrored data packet comprises an Encapsulated Remote Switch Port Analyzer (ERSPAN) data packet encapsulated in a Generic Routing Encapsulation (GRE) (de Silva: With regard to ERSPAN, because the remote network analyzer is located across an L2 boundary, the monitored network traffic is mirrored at the source network device and encapsulated with a new header (i.e., an L3 tunnel header) before being transmitted to the remote network analyzer. For example, the monitored network traffic may be encapsulated in accordance with Generic Routing Encapsulation (GRE) to include the destination IP address of an L3 network device.  ¶ [0026]), and
wherein the header comprises an ERSPAN header of the mirrored data packet (de Silva: With regard to ERSPAN, because the remote network analyzer is located across an L2 boundary, the monitored network traffic is mirrored at the source network device and encapsulated with a new header (i.e., an L3 tunnel header) [i.e., ERSPAN header] before being transmitted to the remote network analyzer.  ¶ [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of See-Martini to include the features as taught by de Silva above in order to efficiently communicate network analysis traffic to a plurality of network analyzers. (de Silva, ¶ [0001]).

Regarding claim 20, See-Martini discloses on the features with respect to claim 16 as outlined above.
See-Martini does not explicitly teach:
wherein the second format comprises an Encapsulated Remote Switch Port Analyzer (ERSPAN) format, and
wherein encapsulating the mirrored data packet comprises encapsulating the mirrored data packet in a Generic Routing Encapsulation (GRE), the header of the mirrored data packet comprising an ERSPAN header of the mirrored data packet. 
However, in the same field of endeavor, de Silva teaches:
wherein the second format comprises an Encapsulated Remote Switch Port Analyzer (ERSPAN) format, and
wherein encapsulating the mirrored data packet comprises encapsulating the mirrored data packet in a Generic Routing Encapsulation (GRE), the header of the mirrored data packet comprising an ERSPAN header of the mirrored data packet (de Silva: With regard to ERSPAN, because the remote network analyzer is located across an L2 boundary, the monitored network traffic is mirrored at the source network device and encapsulated with a new header (i.e., an L3 tunnel header) [i.e., ERSPAN header, second format] before being transmitted to the remote network analyzer. For example, the monitored network traffic may be encapsulated in accordance with Generic Routing Encapsulation (GRE) to include the destination IP address of an L3 network device.  ¶ [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of See-Martini to include the features as de Silva above in order to efficiently communicate network analysis traffic to a plurality of network analyzers. (de Silva, ¶ [0001]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./Examiner, Art Unit 2416